Exhibit 10.4

 

April 21, 2011

 

Assured Guaranty Ltd.

30 Woodbourne Ave

Hamilton, Bermuda

 

Dear Sir/Madam:

 

I currently serve as Chief Accounting Officer of Assured Guaranty Ltd. (the
“Company”) pursuant to the terms of an employment agreement by and between
myself and the Company and Assured Guaranty Corp., as amended and restated
effective January 1, 2009 (the “Employment Agreement”).

 

In previous discussions with the Company regarding corporate governance, I have
been asked to waive certain rights that I have pursuant to the Employment
Agreement and past practices of the Company.  Effective as of the date of this
letter, I hereby agree as follows:

 

Tax Provisions.  I agree to waive my right, pursuant Section 9(f) and Exhibit A
of the Employment Agreement, to receive a gross-up payment for any taxes
incurred by me pursuant to Section 4999 of the Internal Revenue Code (or for any
additional taxes incurred by me because of such gross-up payment).

 

Change in Control Provisions.  I agree to waive (i) my right, pursuant to
Section 10(g)(i) of the Employment Agreement, to the acceleration of vesting of
my stock based awards granted on or after April 21, 2011, upon a Change in
Control (as defined in the Employment Agreement); and (ii) my right, pursuant to
Section 10(g)(ii) of the Employment Agreement, to any salary continuation, bonus
eligibility and benefits based upon my voluntary resignation (other than a Good
Reason Resignation as defined in the Employment Agreement) within the
twelve-month period beginning three months following a Change in Control;
provided, however, that, for the sake of clarity, a Good Reason Resignation that
occurs within the twelve-month period beginning three months following a Change
in Control shall constitute a COC Termination (as defined in the Employment
Agreement) and shall entitle me to the salary continuation, bonus eligibility
and benefits paid pursuant to Section 10(g)(ii) of the Employment Agreement.

 

Except as provided in this letter agreement, the Employment Agreement remains in
full force and effect.

 

Very truly yours,

 

/s/ Robert A. Bailenson

 

Robert A. Bailenson

Chief Accounting Officer

Assured Guaranty Ltd.

 

--------------------------------------------------------------------------------